—In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the father’s parental rights with respect to the child Aquila C.J., the father appeals from so much of an order of the Family Court, Kings County (Grosvenor, J.), dated July 15, 2009, as, after a hearing, terminated his parental rights on the ground of abandonment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father’s abandonment of the child was established by clear and convincing evidence (see Matter of Gabrielle HH., 1 NY3d 549, 550-551 [2003]; Matter of Julius P., 63 NY2d 477, 481 [1984]; Matter of Kaheem Jamal T., 66 AD3d 690 [2009]; Matter of Destiny Aaliyah K., 62 AD3d 708 [2009]; Matter of Sharissa G., 51 AD3d 1019, 1020 [2008]; Matter of Derrick J., 287 AD2d 503 [2001]).
The father’s remaining contention is without merit (see People v Klein, 105 AD2d 805, 806 [1984], affd 65 NY2d 613 [1985]). Rivera, J.P., Covello, Santucci and Sgroi, JJ., concur.